FARMER, Judge.
We affirm the trial court’s decision in all respects, except one. The written estimates said nothing about storage charges. Nor is there any evidence that the repair shop ever orally notified appellant that it would claim per diem (or, for that matter, any other kind) storage charges. Appellant’s first notice of any claim to such charges was in the claim of lien and notice of sale. Accordingly, we reverse that part of the decision which enforces the repair shop’s lien as to the storage charges in the amount of $800. We leave undisturbed all remaining aspects of the final judgment.
AFFIRMED IN PART, AND REVERSED IN PART.
GLICKSTEIN, C.J., and STREITFELD, JEFFREY E., Associate Judge, concur.